 1   The Law Office of Paul Wolf
     Paul Delano Wolf, SBN 78624
 2   The Law Office of Adam Pennella
     Adam Pennella, SBN 246260
 3   717 Washington Street
     Oakland, CA 94607
     P. (510) 451-4600
 4   F. (510) 451-3002
 5   Counsel for Defendant
     SANDRA HAAR
 6

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                           FRESNO DIVISION
 9
     UNITED STATES OF AMERICA,                         Case No. CR 18-155 LJO
10
                    Plaintiff,
11          v.
                                                       STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
12   SANDRA HAAR,

13                  Defendant.

14

15          The above-captioned matter is currently set for a sentencing hearing on April 1, 2019.
16   Based on the information below, the parties respectfully request that the Court continue that
17   hearing to August 12, 2019 and set the briefing schedule described below.
18        Defendant Sandra Haar made her initial appearance, was arraigned, and pled guilty to a
19   two-count Information on August 13, 2018. At that time the matter was referred to U.S.
20   Probation for completion of a Presentence Investigation Report (“PSR”). Since then, Ms. Haar
21   has interviewed with, and provided information to, Probation. However, Probation has not yet
22   completed and disclosed a draft PSR to the parties. Moreover, both defense counsel and the
23   Assistant U.S. Attorney have various trial and travel schedules that limit all counsel’s
24


                                                                                                     1
 1   availability until July, 2019. August 12, 2019 was the first available date for all counsel and the

 2   Court.

 3        All counsel and Probation have further agreed to the following briefing schedule for this

 4   matter:

 5                  April 15, 2019: draft PSR due to counsel
                    June 14, 2019: informal objections to opposing counsel and Probation
 6
                    July 8, 2019: final PSR due to the parties and the Court
 7
                    July 22, 2019: formal objections to the PSR filed with the Court
 8                  July 29, 2019: sentencing memoranda filed with the Court

 9
          The parties therefore request that this matter be continued to August 12, 2019 at 11:00
10
     a.m. for sentencing and that the above briefing schedule be set.
11
          SO STIPULATED:
12

13   Dated: March 28, 2019                                 _____________/s/_____________
                                                           Paul Wolf
14                                                         Adam Pennella
                                                           Counsel for Sandra Haar
15

16   Dated: March 28, 2019                                 MCGREGOR SCOTT
                                                           UNITED STATES ATTORNEY
17

18                                                         _____________/s/_____________
                                                           Lee Bickley
19                                                         Assistant United States Attorney

20   IT IS SO ORDERED.

21      Dated:   March 28, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE

22

23

24


                                                                                                       2
